Exhibit 23.1 Stan J.H. Lee, CPA 2160 North Central Rd Suite 203 w Fort Lee w NJ 07024 P.O. Box 436402w San Ysidrow CA 92143-9402 619-623-7799 w Fax 619-564-3408 w stan2u@gmail.com To Whom It May Concerns: The firm of Stan J.H. Lee, Certified Public Accountants,consents to the inclusion of our report of December 13,2010, on the audited financial statements ofCelpad Inc. as of November 30, 2010 and for the period from February 9, 2010 (inception) to November 30, 2010 in any filings that are necessary now or in the near future with the U.S. Securities and Exchange Commission. Very truly yours, Stan J.H. Lee, CPA December 13, 2010 Registered with the Public Company Accounting Oversight Board Member of New Jersey Society of Certified Public Accountants
